Osborn, C. J.
The appellees filed their complaint against the appellant in tlie Vigo Circuit Court, in which it is alleged that the necessary acts had been done and steps taken to authorize the levy and collection of a tax in certain townships in Vigo county, to aid in the construction of the railroad of the company ; that the tax had been legally and properly placed upon the tax duplicate of the county; that the appellant was the county treasurer, and as such had the duplicate in his hands for collection; that he had failed and refused .to receive or collect the tax so levied and placed upon the duplicate. It is further alleged that Jackson had taken a contract to construct a part of the road of the company, and the company had agreed to assign over to him the subscriptions in the townships of Vigo county; that on the faith of the appropriations, he and the company had incurred large expenses in the construction of the road. A mandate was asked against the appellant, compelling him to receive and collect the tax as other taxes are collected.
The appellant waived the issuing anti service of any alter*403nate mandate, and filed an answer and return as though an alternate mandate had been issued, to which the appellees filed a demurrer. The demurrer was sustained and the appellant excepted, and refusing to amend or answer further, judgment was rendered against him and for a peremptory-mandate as prayed for.
The errors assigned bring before us the question of the right of the appellees to prosecute the action for the mandate.
This is not the first time this question has been before the court. In the case of The Board of Commissioners of Crawford County v. The Louisville, New Albany, and St. Louis Air Line Railway Company, 39 Ind. 192, it was held that the railway company could not maintain a mandate against the commissioners to compel them to cause the tax to be collected after it had been voted; that all the acts of the county commissioners and the voters of the county in taking steps to raise the money, with which to subscribe and pay for the stock of the railroad company, were between themselves, one the principal and the other the agent, and that there was no contract with the company, nor had it any right in, or control over, the matter until the money was raised and the stock taken. We adhere to the ruling in that case. The constitutionality of the act authorizing the tax is maintained upon the theory that the county is not bound until the money is in the treasury; that no right vests in the company until the stock is subscribed and paid for, or the donation is actually made. The county is prohibited from subscribing for stock in any corporated company, unless the same is paid for at the time. It is also prohibited from lending its credit to any incorporated company, and from borrowing money for the purpose of taking stock in any such company. The leading case in this State affirming the constitutionality of the act of 1869, authorizing the tax and subscription, recognizes the above doctrines. The Lafayette, Muncie, and Bloomington Railroad Company v. Geiger, 34 Ind. 185. On page 219, it is said to be plain from the law, that it was not intended to bind the county for a dollar until the money *404should be in the treasury, from the special tax levied to pay for the stock, and that no subscription was authorized by the law until that time.
The company had no legal right to the subscription contemplated by the voters, and the contract to assign it to Jackson conferred none upon him. It follows that the act of January 30th, 1873, mentioned in the answer of the appellant, is not unconstitutional on the ground of divesting vested rights of the appellees.
The complaint did not state facts sufficient to constitute a cause of action, and the demurrer to the answer should have been sustained to the complaint.
The counsel for the appellant, in his brief, considers it due to the court below to state that the case first mentioned was not cited, nor was this question presented then, although it is in the record.
The judgment of the said Vigo Circuit Court is reversed, with costs. Cause remanded, with instructions to sustain the demurrer to the answer to the complaint, and for further proceedings in accordance with this opinion.